Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 are pending.
Claims 1, 6 and 11 are independent claims.
Claims 1, 6 and 11 are currently amended.
The amendments to the independent claims 1, 6 and 11 have overcome the 35 USC 101 Judicial Exception.  In short, a particular process resulting in the creation of a trained non-trivial neural network with specific inputs and specific outputs is considered a practical application.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of each of the independent claims 1, 6 and 11.
Ursula Iturraran-Viveros, et al. “Validated artificial neural networks in determining petrophysical properties: A case study from Colombia” (provided in the IDS) teaches creating a trained neural network relating seismic measurements with well logging data.  However there is no teaching of “windowing the subset of seismic traces and the well log to generate windowed seismic traces and a windowed well log”.  Further the teaching is silent concerning “multiplying the windowed seismic traces and the windowed well log by a random matrix to generate a plurality of training datasets.”  There is no anticipation of using noise for training the neural network.  
Brownlee, “Train Neural Networks With Noise to Reduce Overfitting”, December 12, 2018, (provided in the IDS) teaches training neural networks with noise.  However the teaching specifically teaches only applying noise to single elements of the training process such as:
Add noise to inputs, i.e. the input variables 
Add noise to activations, i.e. the outputs of each layer
Add noise to weights, i e an alternative to the inputs
Add noise to the gradients, 1.e. the direction to update weights
Add noise to the outputs, i e the labels or target variables
There is no discussion of any training process where a single random matrix is used to multiply BOTH the input and output variables in the same training step.  This is significantly more than applying a random matrix to just one of the two variables since when the randomness is applied to both variables there is an interaction between the randomness of the inputs and the outputs that does not occur with a single variable.  
Thus it is not obvious to combine the arts of Ursula Iturraran-Viveros and Brownlee to obtain the claimed invention.
In summary, key features of the invention are that both the seismic and well log data are mutually windowed (not just one or the other) and further the multiplication is made of BOTH the inputs and outputs of the training data.
Zhang et al., “Time-variant wavelet extraction with a local-attribute-based time-frequency decomposition for seismic inversion”, teaches the overall relationship between seismic data set and the reflectivity of the formation (eqn. 1) as taught in the instant application (eqn. 3).  However there is no teaching or demonstrated need to create the training data set using a random matrix as claimed since the teaching does an analytic inversion rather than use a neural network.
Kim et al., “Geophysical inversion versus machine learning in inverse problems”, 2018 teaches the concept of using a neural network in place of a geophysical inverse method.  However the concept in eqn. 4 does not use external random noise matrix multiplied to both sides of the equation, but rather identifies the natural source of noise in the seismic trace equation.  The teaching is silent concerning the use of a random matrix multiplying the seismic trace and the reflectivity to create a training data set.
Liu et al., “Semi-random partitioning of data into training and test sets in granular computing context” 2017, teaches the concept of using a random process for the partitioning of the data into training and verification sets.  This in no manner relates to any randomization of the actual values themselves a claimed.
Breiman, “Randomizing Outputs to Increase Prediction Accuracy”, teaches the overall concept of perturbing the inputs and outputs of training sets to improve training.  However the teaching lacks possession of any use of random matrices especially in the context of seismic traces and well log data.
Dorrington et al., “Genetic-algorithm/neural-network approach to seismic attribute selection for well-log prediction” 2004, and Ma et al., “Integration of seismic and well-log data using statistical and neural network methods” 2017.  However they fail to anticipate the multiplication of the seismic and well log data using a random matrix to create a training dataset.
Thus claims 1-11 as currently recited are not taught or made obvious in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857